Citation Nr: 9917198	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  93-22 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder.

2.  Entitlement to an increased rating for lumbosacral 
strain, currently rated 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active service from July 1974 to October 
1985.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA), Atlanta, Georgia, 
Regional Office (RO).  

An April 1988 Board decision denied service connection for an 
acquired psychiatric disorder.  A December 1991 rating 
decision determined that the veteran had submitted new and 
material evidence to reopen his claim for service connection 
for a nervous condition; however this decision also denied 
service connection.  In April 1996, the Board denied service 
connection for a left knee disability; denied a compensable 
evaluation for lumbosacral strain; and remanded the issue of 
service connection for an acquired psychiatric disorder.  In 
November 1966, the United States Court of Veterans Appeals 
(now the United States Court of Appeals for Veterans Claims, 
hereinafter the Court), vacated that part of the decision 
that denied a compensable evaluation for lumbosacral strain 
and remanded that issue for further development.  The Court 
also dismissed the appeal regarding service connection for a 
left knee disability.  As explained below, the issue of an 
increased rating for lumbosacral strain is dismissed.  
Therefore, the Board shall only review the issue of service 
connection for an acquired psychiatric disorder. 


FINDINGS OF FACT

1.  The record contains a statement, signed by the appellant 
on August 18, 1998, withdrawing the appeal for an increased 
rating for the service-connected lumbosacral strain.

2.  The record does not contain competent evidence of a nexus 
between a current chronic acquired psychiatric disability and 
injury or disease during the veteran's active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 1991); 38 C.F.R. §§ 20.202, 20.204(b), (c) 
(1998).

2.  The appellant has not submitted evidence of a well-
grounded claim for service connection for an acquired 
psychiatric disorder.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Appeal

An April 1992 rating decision granted service connection for 
lumbosacral strain and assigned a non-compensable evaluation.  
In May 1992, the RO received the veteran's notice of 
disagreement (NOD) to the assignment of the non-compensable 
evaluation.  A statement of the case (SOC) was issued in 
August 1992.  A Substantive Appeal was received in May 1993.  
A Board decision that was issued in April 1996 confirmed the 
RO's denial of a compensable evaluation.  In November 1996, 
the Court vacated that part of the decision that denied a 
compensable evaluation for lumbosacral strain and remanded 
that issue for further development.  The Board in July 1997 
remanded the case for VA orthopedic examination.  An August 
1998 rating decision increased the disability rating for 
lumbosacral strain to 20 percent disabling.  In a signed 
statement dated later in August 1998, the veteran indicated 
that he wished to withdraw the issue of an increased rating 
for lumbosacral strain.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b)(1998).  
Withdrawal may be made by the appellant or by his or his 
authorized representative, except that a representative may 
not withdraw a Substantive Appeal filed by the appellant 
personally without the express written consent of the 
appellant.  38 C.F.R. § 20.204(c)(1998).  The appellant has 
withdrawn this appeal and, hence, there remain no allegations 
of errors of fact or law for appellate consideration.  
Accordingly, the Board does not have jurisdiction to review 
the appeal and it is dismissed without prejudice.

II.  Service Connection for a Psychiatric Disorder

The threshold question to be answered is whether the 
appellant has presented evidence of a well-grounded claim; 
that is, one that is plausible.  If he has not presented a 
well-grounded claim, his appeal must fail and there is no 
duty to assist him further in the development of his claim 
because such additional development would be futile.  
38 U.S.C.A. § 5107 (West 1991), Murphy v. Derwinski, 1 Vet. 
App. 78 (1990). 

An appellant has the duty to submit evidence that a claim is 
well grounded.  The evidence must justify a belief by a fair 
and impartial individual that the claim is plausible.  38 
U.S.C.A. § 5107(a).  In Tirpak v. Derwinski 2 Vet. App. 609 
(1992), the Court held that the appellant in that case had 
not presented a well-grounded claim as a matter of law.  The 
Court pointed out that, unlike civil actions, the VA benefits 
system requires more than an allegation; the claimant must 
submit supporting evidence.  Tirpak, 2 Vet. App. at 611.  The 
evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or beyond the competence of the person 
making the assertion.  See King v. Brown, 5 Vet. App. 19 
(1993).  

The three elements of a "well grounded" claim for service 
connection are: (1) evidence of a current disability as 
provided by a medical diagnosis; (2) evidence of incurrence 
or aggravation of a disease or injury in service as provided 
by either lay or medical evidence, as the situation dictates; 
and, (3) a nexus, or link, between the in-service disease or 
injury and the current disability as provided by competent 
medical evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see 
also 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (1998).

The veteran contends that he has a chronic psychiatric 
disorder that had its onset during military service.  He 
points out that throughout military service he received 
treatment for a personality disorder that has matured into 
schizophrenia.  The veteran's problem with presenting a well-
grounded claim for service connection for an acquired 
psychiatric disorder arises with the third element, which is 
competent medical evidence of a nexus. 

Concerning the first element -- evidence of current 
disability as provided by a medical diagnosis - post service 
private and VA diagnoses include atypical personality 
disorder (June 1986), schizotypal personality disorder 
(February 1987), atypical psychosis (February 1988), atypical 
psychosis, mixed substance, mixed personality disorder with 
paranoid and narcissistic features (March 1988), rule out 
schizophrenia (March 1989), major depression (July 1989), 
major depression, recurrent with melancholia (January 1989), 
schizophrenia (September 1990), depressive disorder, not 
otherwise specified (NOS) and schizotypal personality 
disorder (July 1991), adjustment disorder, NOS and 
schizotypal personality disorder with transient psychotic 
episode (August 1991), reactive depression with underlying 
personality disorder (September 1995).  These diagnoses 
satisfy the requirement for the first element of Caluza.  

Concerning the second element -- evidence of incurrence or 
aggravation of a disease or injury in service - the veteran's 
service medical records relate that, beginning in 1978, he 
discussed marital problems at a mental health clinic.  He 
participated in psychotherapy throughout the remainder of the 
year and in 1979.  Diagnostic assessments in July and August 
1979 were situational reaction.  In January 1980, he sought 
support counseling.  The assessment was situational anxiety 
secondary to separation from family.  Two days later, he 
complained of a lack of sleep.  The assessment was deferred 
but it was noted that he probably had borderline syndrome.  

Mental health clinical notes show that he was receiving 
counseling for family circumstances from December 1992 to 
April 1983.  In May 1983, he was seen at the mental health 
clinic for security clearance, which was deferred for 
additional development of the record.  A June 1983 medical 
health evaluation shows a diagnosis of atypical personality 
disorder, explosive type, manifested by child abuse and 
marital discord.  In December 1983, on reevaluation, he was 
not recommended for mental health clearance to access 
security material.  The diagnostic impression was atypical 
personality disorder.  A few days later he returned to talk 
about the evaluation and to defend himself.  The examiner 
concluded that a security clearance might be granted to the 
veteran but there remained a question about the veteran's 
judgment and reliability for purposes of security access.  

In January 1984, mental health clinical notes reflect that 
the veteran was to enter group relaxation therapy.  From 
January to March 1984, he participated in a stress management 
group.  In August 1984, he complained of insomnia for 3 
weeks.  The assessment was insomnia.  In September 1984, the 
veteran reported that he had information concerning a 
contract to kill a service member.  The assessment was 
personality disorder.  A day later, it was noted that he was 
calmer and less tense.  The assessment was character 
disorder.  Later that month, it was noted that the veteran 
had been in heavy counseling sessions and he felt somewhat 
better but he continued his dramatic presentation.  The 
assessment was character disorder.  

In February 1985, the veteran was examined twice.  It was 
noted that he had recent behavior and work problems.  The 
original assessment was rule out atypical personality.  The 
second assessment was atypical personality disorder.  He was 
examined in May, July and August 1985.  The assessments were 
atypical personality disorder.  

While the veteran received several assessments of atypical 
personality disorder, it should be pointed out that a 
personality disorder is not a disability for which VA 
disability compensation benefits may be awarded.  See 38 
C.F.R. §§ 3.303(c), 4.9 (1998), Winn v. Brown, 8 Vet. App. 
510 (1996).  

The veteran's problem with presenting a well-grounded claim 
arises with the third element, competent medical evidence of 
a nexus, or link, between the in-service complaints and the 
current disability.  Although the appellant asserts that his 
current disability began during service, his own assertions 
are of little probative value and do not serve to establish a 
well-grounded claim.  Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required.  A claimant would not meet this burden 
merely by presenting lay testimony, because lay persons are 
not competent to offer medical opinions.  Grottveit v. Brown, 
5 Vet.App. 91 (1993).  The appellant has submitted private 
medical records that reflect that the appellant suffers 
psychiatric problems.  Significantly, however, these 
documents only pertain to treatment provided after separation 
from active service.  This evidence solely addresses the 
appellant's present medical condition without commenting on 
the question of inservice incurrence or aggravation. 

In fact, the most recent medical opinion of record indicates 
that the veteran does not currently suffer from a psychiatric 
disability.  The Board remanded this case for a medical 
opinion regarding an etiologic relationship between his 
current psychiatric disorder and military service.  At a 
January 1998 VA examination, the veteran reported his account 
of his military history and the examiner reviewed the file.  
The psychiatrist concluded that the veteran was not suffering 
from any diagnosable acquired psychiatric disorder.  
Regardless of this opinion, the veteran has not provided any 
competent evidence of a nexus, or link, between disease or 
injury incurred or aggravated during service and any current 
disability.  Because there is no competent medical evidence 
or otherwise, that demonstrates that the appellant's claim is 
plausible, it is found that his claim for service connection 
for a chronic acquired psychiatric disorder is not well 
grounded.

When a claim is not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to the claim, but VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends on the 
particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 65, 77-80 (1995).  Here, the RO fulfilled 
its obligation under section 5103(a) in a SOC that informed 
the veteran of the reasons his claim had been denied.  Also, 
by this decision, the Board informs the appellant of the type 
of evidence needed to make this claim well grounded 

Although the RO did not specifically state that it denied the 
claim on the basis that it was not well grounded, the Board 
concludes that this was not prejudicial to the veteran.  See 
Edenfield v. Brown, 8 Vet. App. 384 (1995) (when the Board 
decision disallows a claim on the merits and the Court finds 
the claim to be not well grounded, the appropriate remedy is 
to affirm, rather than vacate, the Board's decision, on the 
basis of nonprejudicial error).  Accordingly, the Board 
denies this claim as not well grounded.


ORDER

The appeal regarding an increased rating for lumbosacral 
strain is dismissed.

Service connection for an acquired psychiatric disorder is 
denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 

